UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to DYNEGY INC. DYNEGY HOLDINGS INC. (Exact name of registrant as specified in its charter) Entity Commission File Number State of Incorporation I.R.S. Employer Identification No. Dynegy Inc. Dynegy Holdings Inc. 001-33443 000-29311 Delaware Delaware 20-5653152 94-3248415 1000 Louisiana, Suite 5800 Houston, Texas (Address of principal executive offices) (Zip Code) (713) 507-6400 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Dynegy’s common stock, $0.01 par value New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: None (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Dynegy Inc. Yes x No o Dynegy Holdings Inc. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Dynegy Inc. Yes o No x Dynegy Holdings Inc. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Dynegy Inc. Yes x No o Dynegy Holdings Inc. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Dynegy Inc. Yes o No o Dynegy Holdings Inc. Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Dynegy Inc. x Dynegy Holdings Inc. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of“large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Dynegy Inc. o x o o Dynegy Holdings Inc. o o x o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Dynegy Inc. Yes o No x Dynegy Holdings Inc. Yes o No x As of June 30, 2010, the aggregate market value of the Dynegy Inc. common stock held by non-affiliates of the registrant was $463,782,138 based on the closing sale price as reported on the New York Stock Exchange. Number of shares outstanding of Dynegy Inc’s class of common stock, as of the latest practicable date: Common stock, $0.01 par value per share,121,209,325 shares outstanding as of March 3, 2011. All of Dynegy Holdings Inc.’s outstanding common stock is owned indirectly by Dynegy Inc. This combined Form 10-K is separately filed by Dynegy Inc. and Dynegy Holdings Inc.Information contained herein relating to any individual registrant is filed by such registrant on its own behalf.Each registrant makes no representation as to information relating to a registrant other than itself. DOCUMENTS INCORPORATED BY REFERENCE-Dynegy Inc.Part III (Items 10, 11, 12, 13 and 14) incorporates by reference portions of the Notice and Proxy Statement for the registrant’s 2011 Annual Meeting of Stockholders, which the registrant intends to file no later than 120 days after December 31, 2010. However, if such proxy statement is not filed within such 120-day period, Items 10,11,12,13 and 14 will be filed as part of an amendment to this Form 10-K no later than the end of the 120-day period. REDUCED DISCLOSURE FORMAT-Dynegy Holdings Inc.Dynegy Holdings Inc. meets the conditions set forth in General Instruction (I)(1)(a) and (b) of Form 10-K and therefore is filing this Form 10-K with the reduced disclosure format. DYNEGY INC. and DYNEGY HOLDINGS INC. FORM 10-K TABLE OF CONTENTS Page PART I Definitions 2 Item 1. Business—Dynegy Inc. and Dynegy Holdings Inc. 4 Item 1A. Risk Factors—Dynegy Inc. and Dynegy Holdings Inc. 25 Item 1B. Unresolved Staff Comments—Dynegy Inc. and Dynegy Holdings Inc. 36 Item 2. Properties—Dynegy Inc. and Dynegy Holdings Inc. 36 Item 3. Legal Proceedings—Dynegy Inc. and Dynegy Holdings Inc. 36 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities—Dynegy Inc. 37 Item 6. Selected Financial Data—Dynegy Inc. and Dynegy Holdings Inc. 41 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations—Dynegy Inc. and Dynegy Holdings Inc. 44 Item 7A. Quantitative and Qualitative Disclosures About Market Risk—Dynegy Inc. and Dynegy Holdings Inc. 95 Item 8. Financial Statements and Supplementary Data—Dynegy Inc. and Dynegy Holdings Inc. 98 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure—Dynegy Inc. and Dynegy Holdings Inc. 98 Item 9A. Controls and Procedures—Dynegy Inc. and Dynegy Holdings Inc. 98 Report of Independent Registered Public Accounting Firm–Dynegy Inc. Item 9B. Other Information—Dynegy Inc. and Dynegy Holdings Inc. PART III Item 10. Directors, Executive Officers and Corporate Governance—Dynegy Inc. Item 11. Executive Compensation—Dynegy Inc. Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters—Dynegy Inc. Item 13. Certain Relationships and Related Transactions, and Director Independence—Dynegy Inc. Item 14. Principal Accountant Fees and Services—Dynegy Inc. PART IV Item 15. Exhibits and Financial Statement Schedules—Dynegy Inc. and Dynegy Holdings Inc. Signatures EXPLANATORY NOTE This report includes the combined filing of Dynegy Inc. (“Dynegy”) and Dynegy Holdings Inc. (“DHI”).DHI is the principal subsidiary of Dynegy, providing approximately 100 percent of Dynegy’s total consolidated revenue for the year ended December 31, 2010 and constituting approximately 100 percent of Dynegy’s total consolidated asset base as of December 31, 2010. Unless the context indicates otherwise, throughout this report, the terms “the Company”, “we”, “us”, “our” and “ours” are used to refer to both Dynegy and DHI and their direct and indirect subsidiaries.Discussions or areas of this report that apply only to Dynegy or DHI are clearly noted in such discussions or areas. 1 TABLE OF CONTENTS PART I DEFINITIONS As used in this Form 10-K, the abbreviations listed below have the following meanings: AMT
